     Case 1:19-cv-00329-MW-GRJ Document 1 Filed 12/20/19 Page 1 of 53



                  UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF FLORIDA


JOAN CHASE,
                                            Case No.___________
             Plaintiff,

      v.                                    JURY TRIAL DEMANDED

SANOFI S.A., SANOFI-AVENTIS
US LLC, SANOFI US SERVICES
INC, CHATTEM, INC.,
BOEHRINGER INGELHEIM
PHARMACEUTICALS, INC., and
GLAXOSMITHKLINE, LLC,

             Defendants.


              COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff, by and through undersigned counsel, hereby brings this Complaint

for damages against Defendants Sanofi S.A., Sanofi-Aventis U.S. LLC, Sanofi US

Services Inc., Chattem Inc. (hereinafter collectively referred to as “Sanofi” or

“Sanofi Defendants”), Boehringer Ingelheim Pharmaceuticals, Inc. (hereinafter

referred to as “Boehringer”), and GlaxoSmithKline, LLC (“GSK”) alleges the

following:

                              INTRODUCTION

      1.     N-Nitrosodimethylamine ("NDMA") is a potent carcinogen. It used to

be a chemical biproduct of making rocket fuel in the early 1900s but, today, its
      Case 1:19-cv-00329-MW-GRJ Document 1 Filed 12/20/19 Page 2 of 53



only use is to induce tumors in animals as part of laboratory experiments. Its only

function is to cause cancer. It has no business being in a human body.

      2.      Zantac (chemically known as ranitidine), the popular antacid

medication used by millions of people every day, leads to the production of

staggering amounts of NDMA when it is digested by the human body. The U.S.

Food and Drug Administration's ("FDA") allowable daily limit of NDMA is 92 ng

(nanograms) and yet, in a single dose of Zantac, researchers are discovering over 3

million ng.

      3.      These recent revelations by independent researchers have caused

widespread recalls of Zantac both domestically and internationally, and the FDA is

actively investigating the issue, with is preliminary results showing "unacceptable"

levels of NDMA.

      4.      To be clear, this is not a contamination case-the levels of NDMA that

researchers are seeing in Zantac is not the product of some manufacturing error.

The high levels of NDMA observed in Zantac are a function of the ranitidine

molecule and the way it breaks down in the human digestive system.

      5.      Plaintiff Joan Chase took Zantac for over 6 years, and as a result, was

diagnosed with kidney cancer in 2016. Plaintiff’s cancer was caused by NDMA

exposure due to plaintiff’s daily ingestion of Zantac. Plaintiff has undergone

surgery to treat the cancer.

                                          2
      Case 1:19-cv-00329-MW-GRJ Document 1 Filed 12/20/19 Page 3 of 53



      6.     This is an action for damages suffered by Plaintiff as a direct and

proximate result of the Sanofi Defendants’ and Boehringer’s negligent and

wrongful conduct in connection with the design, development, manufacture,

testing, packaging, marketing, advertising, promoting, labeling, distribution and/or

sale of the drug Zantac. Plaintiff alleges that Zantac is defective, dangerous to

human health, and unsuitable to be marketed and sold in commerce, and lacked

proper warnings and directions as to the dangers associated with its use.

                                    PARTIES

      7.     Plaintiff Joan Chase is a natural person and at all relevant times a

resident and citizen of Old Town, Florida. Plaintiff brings this action for personal

injuries sustained by the use of Zantac. Plaintiff regularly ingested Zantac for the

last 6 years.   As a direct and proximate result of ingesting Zantac, Plaintiff

developed kidney cancer in 2016.

      8.     Defendant Sanofi S.A. is a French multinational pharmaceutical

company headquartered in Paris, France, with its principal place of business

located at 54, Rue La Boetie, in the 8th arrondissement. Defendant Sanofi S.A.

changed its name to Sanofi in May 2011. As of 2013, Sanofi S.A. was the world’s

fifth pharmaceutical company by prescription sales.

      9.     Defendant Sanofi-Aventis US LLC was and is a Delaware limited

liability corporation with its principal place of business located at 55 Corporate

                                         3
      Case 1:19-cv-00329-MW-GRJ Document 1 Filed 12/20/19 Page 4 of 53



Drive, Bridgewater, New Jersey 08807. Sanofi-Aventis US LLC is a wholly owned

subsidiary of Sanofi S.A. Sanofi- Aventis US LLC is duly licensed to transact

business in the State of Florida, and lists its registered agent as Corporation Service

Company, with the address 1201 Hays Street, Tallahassee, Florida 32301.

      10.    Defendant Sanofi US Services Inc. was and is a Delaware corporation

with its principal place of business located at 55 Corporate Drive, Bridgewater,

New Jersey 08807, and is a wholly owned subsidiary of Sanofi S.A. Sanofi US

Services Inc. is a duly licensed to transact business in the State of Florida, and lists

its registered agent as Corporation Service Company, with the address 1201 Hays

Street, Tallahassee, Florida 32301.

      11.    Defendant Chattem, Inc. is a Tennessee corporation with its principal

place of business at 1715 West 38th Street Chattanooga, Tennessee 37409, and is a

wholly owned subsidiary of Sanofi S.A. Sanofi S.A., through its subsidiary

Chattem, Inc., exercised substantial control over the design, testing, manufacture,

packaging and/or labeling of Zantac that caused the harm to Plaintiff for which

recovery is sought.

      12.    Upon information and belief, the Sanofi Defendants are or were the

manufacturers and distributors of Zantac products. Sanofi controlled the New Drug

Application (“NDA”) for over-the-counter (“OTC”) Zantac starting in January

2017 through present. At all times relevant hereto, the Sanofi Defendants were

                                           4
      Case 1:19-cv-00329-MW-GRJ Document 1 Filed 12/20/19 Page 5 of 53



engaged in the business of designing, developing, manufacturing, testing,

packaging, promoting, marketing, distributing, labeling, and/or selling ranitidine

products, including Zantac.

      13.   Upon information and belief, at all relevant times, the Sanofi

Defendants were present and doing business in the State of Florida, and transacted,

solicited, and conducted business in the State of Florida and derived substantial

revenue from such business. The Sanofi Defendants expected or should have

expected that their acts would have consequences within the United States of

America, and the State of Florida.

      14.   Defendant Boehringer Ingelheim Pharmaceuticals, Inc. is a Delaware

corporation with its principal place of business located at 900 Ridgebury Road,

Ridgefield, Connecticut 06877. Boehringer Ingelheim Pharmaceuticals, Inc. is a

subsidiary of the German company Boehringer Ingelheim Corporation. Boehringer

owned the U.S. rights to OTC Zantac between 2006 and January 2017, and

manufactured and distributed the drug in the United States during that period.

      15.   Defendant GlaxoSmithKline, LLC (“GSK”) is a Delaware corporation

with its principal place of business located at 5 Crescent Drive, Philadelphia,

Pennsylvania 19112 and Five Moore Drive, Research Triangle, North Carolina

27709. GS was the original innovator of the Zantac drug and controlled the NDA

for prescription Zantac between 1983 and 2009. By controlling the Zantac NDA it

                                         5
      Case 1:19-cv-00329-MW-GRJ Document 1 Filed 12/20/19 Page 6 of 53



also directly controlled the labeling for all Zantac products through 2009. And,

GSK’s negligence and misconduct related to Zantac as an innovator directly led to

the failure to warn for other OTC versions of Zantac.

      16.    Upon information and belief, the Sanofi Defendants, Boehringer, and

GSK did act together to design, sell, advertise manufacture and/or distribute

Zantac, with full knowledge of its dangerous and defective nature.

      17.    The Sanofi Defendants, Boehringer, and GSK shall collectively be

referred to hereafter as “Defendants.”

                          JURISDICTION AND VENUE

      18.    This Court has jurisdiction over this action pursuant to 28 U.S.C. §

1332 because the amount in controversy exceeds $75,000, exclusive of interest and

costs, and because Plaintiff is a citizen of a state different from any defendant.

      19.    Additionally, the Defendants caused tortious injury by acts and

omissions in this judicial district and caused tortious injury in this district by acts

and omissions outside this district while regularly doing and soliciting business,

engaging in a persistent course of conduct, and deriving substantial revenue from

goods used or consumed and services rendered in this judicial district.

      20.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391 in that

Defendants conduct business in this District and are subject to personal jurisdiction

in this District. Furthermore, Defendants sell, market and/or distribute Zantac

                                           6
         Case 1:19-cv-00329-MW-GRJ Document 1 Filed 12/20/19 Page 7 of 53



within Florida and this District.

                           FACTUAL ALLEGATIONS

    I.   BRIEF HISTORY OF ZANTAC AND RANITIDINE

         21.   Zantac was developed by GlaxoSmithKline (“GSK”) and approved

for prescription use by the FDA in 1983. The drug belongs to a class of

medications called histamine H2-receptor antagonists (or H2 blockers), which

decrease the amount of acid produced by the stomach and are used to treat gastric

ulcers, heartburn, acid indigestion, sour stomach, and other gastrointestinal

conditions.

         22.   Due in large part to GSK’s marketing strategy, Zantac was a wildly

successful drug, reaching $1 billion in total sales in December 1986. As one 1996

article put it, Zantac became “the best-selling drug in history as a result of a

shrewd, multifaceted marketing strategy that . . .enabled the product to dominate
                                1
the acid/peptic marketplace.”       Significantly, the marketing strategy that led to

Zantac’s success emphasized the purported safety of the drug.

         23.   Zantac became available without a prescription in 1996, and generic

versions of the drug (ranitidine) became available the following year. Although

sales of brand-name Zantac declined as a result of generic and alternative products,

Zantac sales have remained strong over time. As recently as 2018, Zantac was one

1
 Wright, R., How Zantac Became the Best-Selling Drug in History, 1 J. HEALTHCARE
MARKETING 4, 24 (Winter 1996).
                                           7
      Case 1:19-cv-00329-MW-GRJ Document 1 Filed 12/20/19 Page 8 of 53



of the top 10 antacid tablet brands in the United States, with sales of Zantac 150

totaling $128.9 million—a 3.1% increase from the previous year.

      24.       On September 13, 2019, in response to a citizen’s petition filed by

Valisure, Inc. (discussed in detail below), U.S. and European regulators stated that

they are reviewing the safety of ranitidine.

      25.       On September 18, 2019, Novartis AG’s Sandoz Unit, which makes

generic drugs, stated that it was halting the distribution of its versions of Zantac in

all markets, while Canada requested drug makers selling ranitidine to stop

distribution.

      26.       On September 28, 2019, CVS Health Corp. stated that it would stop

selling Zantac and its own generic ranitidine products out of concern that it might

contain a carcinogen. CVS has been followed by Walmart, Inc., Walgreens Boot

Alliance, and Rite Aid Corp. to also remove Zantac and ranitidine products.

      27.       On October 2, 2019, the FDA stated that it was ordering all

manufacturers of Zantac and ranitidine products to conduct testing for NDMA and

that preliminary results indicated unacceptable levels of NDMA so far.

      28.       At no time did any Defendant attempt to include a warning about

NDMA or any cancer, nor did the FDA ever reject such a warning. Defendants had

the ability to unilaterally add an NDMA and/or cancer warning to the Zantac label

(for both prescription and OTC) without prior FDA approval pursuant to the

                                           8
      Case 1:19-cv-00329-MW-GRJ Document 1 Filed 12/20/19 Page 9 of 53



Changes Being Effected regulation. Had any Defendant attempted to add an

NDMA warning to the Zantac label (either for prescription or OTC), the FDA

would not have rejected it.

II.    DANGERS OF NDMA

       29.    NDMA is a semi-volatile organic chemical that forms in both

industrial and natural processes. It is a member of N-nitrosamines, a family of

potent carcinogens. The dangers that NDMA poses to human health have long

been recognized. A news article published in 1979 noted that “NDMA has caused

cancer in nearly every laboratory animal tested so far.”2 NDMA is no longer

produced or commercially used in the United States, except for research, such as a

tumor initiator in certain animal bioassays. In other words, it is only a poison.

       30.    Both the Environmental Protection Agency (“EPA”) and the

International Agency for Research on Cancer (“IARC”) have classified NDMA as

a probable human carcinogen. And the World Health Organization (“WHO”) has

stated that scientific testing indicates that NDMA consumption is positively

associated with either gastric or colorectal cancer and suggests that humans may be
2
  Jane Brody, Bottoms Up: Alcohol in moderation can extend life, THE GLOBE AND MAIL
(CANADA) (Oct. 11, 1979); see Rudy Platiel, Anger grows as officials unable to trace poison in
reserve’s water, THE GLOBE AND MAIL (CANADA) (Jan. 6, 1990) (reporting that residents of
Six Nations Indian Reserve “have been advised not to drink, cook or wash in the water because
testing has found high levels of N-nitrosodimethylamine (NDMA), an industrial byproduct
chemical that has been linked to cancer”); Kyrtopoulos et al, DNA adducts in humans after
exposure to methylating agents, 405 MUTAT. RESEAR. 135 (1998) (noting that “chronic exposure
of rats to very low doses of NDMA gives rise predominantly to liver tumours, including tumors
of the liver cells (hepatocellular carcinomas), bile ducts, blood vessels and Kupffer cells”).

                                              9
     Case 1:19-cv-00329-MW-GRJ Document 1 Filed 12/20/19 Page 10 of 53



especially sensitive to the carcinogenicity of NDMA.

      31.    As early as 1980, consumer products containing unsafe levels of

NDMA and other nitrosamines have been recalled by manufacturers, either

voluntarily or at the direction of the FDA.

      32.    Most recently, beginning in the summer of 2018, there have been

recalls of several generic drugs used to treat high blood pressure and heart

failure—valsartan, losartan, and irbesartan—because the medications contained

nitrosamine impurities that do not meet the FDA’s safety standards. The FDA has

established a permissible daily intake limit for the probable human carcinogen,

NDMA, of 96 ng (nanogram). However, the highest level of NDMA detected by

the FDA in any of the Valsartan tablets was 20.19 μg (or 20,190 ng) per tablet. In

the case of Valsartan, the NDMA was an impurity caused by a manufacturing

defect, and thus NDMA was present in only some products containing valsartan.

Zantac poses a greater safety risk than any of the recently recalled valsartan tablets.

Not only is NDMA a byproduct of the ranitidine molecule, itself, but the levels

observed in recent testing show NDMA levels in excess of 3,000,000 ng.

      33.    Tobacco smoke also contains NDMA. One filtered cigarette contains

between 5 – 43 ng of NDMA.

      34.    In mouse studies examining the carcinogenicity of NDMA through

oral administration, animals exposed to NDMA developed cancer in the kidney,

                                          10
     Case 1:19-cv-00329-MW-GRJ Document 1 Filed 12/20/19 Page 11 of 53



bladder, liver, and lung. In comparable rat studies, similar cancers were observed

in the liver, kidney, pancreas, and lung. In comparable hamster studies, similar

cancers were observed in the liver, pancreas, and stomach. In comparable Guinea-

pig studies, similar cancers were observed in the liver and lung. In comparable

rabbit studies, similar cancers were observed in the liver and lung.

      35.    In other long-term animal studies in mice and rats utilizing different

routes of exposures—inhalation, subcutaneous injection, and intraperitoneal

(abdomen injection)—cancer was observed in the lung, liver, kidney, nasal cavity,

and stomach.

      36.    Alarmingly, Zantac is in the FDA’s category B for birth defects,

meaning it is considered safe to take during pregnancy. However, in animal

experiments, for those animals exposed to NDMA during pregnancy, the offspring

had elevated rates of cancer in the liver and kidneys.

      37.    In addition, NDMA breaks down into various derivative molecules

that, themselves, are associated with causing cancer. In animal studies, derivatives

of NDMA induced cancer in the stomach and intestine (including colon).

      38.    Research shows that lower levels of NDMA, i.e., 40 ng, are fully

metabolized in the liver, but high does enter the body’s general circulation.

      39.    Numerous in vitro studies confirm that NDMA is a mutagen—causing

mutations in human and animal cells.

                                          11
      Case 1:19-cv-00329-MW-GRJ Document 1 Filed 12/20/19 Page 12 of 53



       40.     Overall the animal data demonstrates that NDMA is carcinogenic in

all animal species tested: mice, rats, Syrian golden, Chinese and European

hamsters, guinea-pigs, rabbits, ducks, mastomys, fish, newts, and frogs.

       41.     Pursuant to the EPA” cancer guidelines, “tumors observed in animals

are generally assumed to indicate that an agent may produce tumors in humans.”

       42.     In addition to the overwhelming animal data linking NDMA to

cancer, there are numerous human epidemiological studies exploring the effects of

dietary exposure to various cancers. And, while these studies (several discussed

below) consistently show increased risks of various cancers, the exposure levels

considered in these studies are a very small fraction—as little as 1 millionth—the

exposures noted in a single Zantac capsule, i.e., 0.191 ng/day (dietary) v. 304,500

ng/day (Zantac).

       43.     In a 1995 epidemiological case-control study looking at NDMA

dietary exposure with 220 cases, researchers observed a statistically significant

700% increased risk of gastric cancer in persons exposed to more than 0.51

ng/day.3

       44.     In a 1995 epidemiological case-control study looking at NDMA

dietary exposure with 746 cases, researchers observed statistically significant



3
  Pobel et al, Nitrosamine, nitrate and nitrite in relation to gastric cancer: a case-control study
in Marseille, France, 11 EUROP. J. EPIDEMIOL. 67–73 (1995)

                                                12
      Case 1:19-cv-00329-MW-GRJ Document 1 Filed 12/20/19 Page 13 of 53



elevated rates of gastric cancer in persons exposed to more than 0.191 ng/day.4

       45.    In another 1995 epidemiological case-control study looking at, in part,

the effects of dietary consumption on cancer, researchers observed a statistically

significant elevated risk of developing aerodigestive cancer after being exposed to

NDMA at .179 ng/day.5

       46.    In a 1999 epidemiological cohort study looking at NDMA dietary

exposure with 189 cases and a follow up of 24 years, researchers noted that “N-

nitroso compounds are potent carcinogens” and that dietary exposure to NDMA

more than doubled the risk of developing colorectal cancer.6

       47.    In a 2000 epidemiological cohort study looking at occupational

exposure of workers in the rubber industry, researchers observed significant

increased risks for NDMA exposure for esophagus, oral cavity, pharynx, prostate,

and brain cancer.7

       48.    In a 2011 epidemiological cohort study looking at NDMA dietary

exposure with 3,268 cases and a follow up of 11.4 years, researchers concluded

that “[d]ietary NDMA intake was significantly associated with increased cancer
4
 La Vecchia et al, Nitrosamine intake and gastric cancer risk, 4 EUROP. J. CANCER PREV. 469–
474 (1995).
5
 Rogers et al, Consumption of nitrate, nitrite, and nitrosodimethylamine and the risk of upper
aerodigestive tract cancer, 5 CANCER EPIDEMIOL. BIOMARKERS PREV. 29–36 (1995).
6
 Knekt et al, Risk of Colorectal and Other Gastro-Intestinal Cancers after Exposure to Nitrate,
Nitrite and N-nitroso Compounds: A Follow-Up Study, 80 INT. J. CANCER 852–856 (1999).
7
  Straif et al, Exposure to high concentrations of nitrosamines and cancer mortality among a
cohort of rubber workers, 57 OCCUP. ENVIRON.MED. 180–187 (2000).

                                              13
        Case 1:19-cv-00329-MW-GRJ Document 1 Filed 12/20/19 Page 14 of 53



risk in men and women” for all cancers, and that “NDMA was associated with

increased risk of gastrointestinal cancers” including rectal cancers.8

         49.    In a 2014 epidemiological case-control study looking at NDMA

dietary exposure with 2,481 cases, researchers found a statistically significant

elevated association between NDMA exposure and colorectal cancer.9

III.     HOW RANITIDINE TRANSFORMS INTO NDMA WITHIN THE
         BODY

         50.    The high levels of NDMA produced by Zantac are not caused by a

manufacturing defect but are inherent to the molecular structure of ranitidine, the

active ingredient in Zantac. The ranitidine molecule contains both a nitrite and a

dimethylamine (‘DMA’) group which are well known to combine to form NDMA.

See Fig. 1. Thus, ranitidine produces NDMA by “react[ing] with itself”, which

means that every dosage and form of ranitidine, including Zantac, exposes users to

NDMA.




    8
      Loh et al, N-nitroso compounds and cancer incidence: the European Prospective
    Investigation into Cancer and Nutrition (EPIC)–Norfolk Study, 93 AM J CLIN NUTR. 1053–
    61 (2011).
9
 Zhu et al, Dietary N-nitroso compounds and risk of colorectal cancer: a case-control study in
Newfoundland and Labrador and Ontario, Canada, 111 BR J NUTR. 6, 1109–1117 (2014).


                                             14
     Case 1:19-cv-00329-MW-GRJ Document 1 Filed 12/20/19 Page 15 of 53




            Figure 1 –Ranitidine Structure & Formation of NDMA

      51.    The formation of NDMA by the reaction of DMA and a nitroso source

(such as a nitrite) is well characterized in the scientific literature and has been

identified as a concern for contamination of the American water supply. 10 Indeed,

in 2003, alarming levels of NDMA in drinking water processed by wastewater

treatment plants was specifically linked to the presence of ranitidine.11




10
   Ogawa et al, Purification and properties of a new enzyme, NG, NG-dimethylarginine
dimethylaminohydrolase, from rat kidney, 264 J. BIO. CHEM. 17, 10205-10209 (1989).
11
  Mitch et al, N-Nitrosodimethylamine (NDMA) as a Drinking Water Contaminant: A Review,
20 ENV. ENG. SCI. 5, 389-404 (2003).

                                          15
      Case 1:19-cv-00329-MW-GRJ Document 1 Filed 12/20/19 Page 16 of 53




       Figure 2 –Mechanism for Decomposition of Ranitidine in NDMA



      52.   The high instability of the ranitidine molecule was further elucidated

in scientific studies investigating ranitidine as a source of NDMA in drinking water

and specific mechanisms for the breakdown of ranitidine were proposed, as shown

in Figure 2 above.12 These studies underscore the instability of the NDMA group

on the ranitidine molecule and its ability to form NDMA in the environment of

water treatment plants which supply many American cities with water.

      53.   These studies did not appreciate the full extent of NDMA formation

risk from ranitidine; specifically, the added danger of this drug having not only a

labile DMA group but also a readily available nitroso source in its nitrite group on


 12
   Le Roux et al, NDMA Formation by Chloramination of Ranitidine: Kinetics and
 Mechanism, 46 Environ. Sci. Technol. 20, 11095-11103 (2012).


                                         16
     Case 1:19-cv-00329-MW-GRJ Document 1 Filed 12/20/19 Page 17 of 53



the opposite terminus of the molecule. Recent testing of NDMA levels in ranitidine

batches are so high that the nitroso for NDMA likely comes from no other source

than the ranitidine molecule itself.

         54.   Valisure, LLC is an online pharmacy that also runs an analytical

laboratory that is ISO 17025 accredited by the International Organization for

Standardization (“ISO”) – an accreditation recognizing the laboratories technical

competence for regulatory. Valisure’s mission is to help ensure the safety, quality,

and consistency of medications and supplements in the market. In response to

rising    concerns    about   counterfeit   medications,    generics,   and    overseas

manufacturing, Valisure developed proprietary analytical technologies that it uses

in addition to FDA standard assays to test every batch of every medication it

dispenses.

         55.   As part of its testing of Zantac, and other ranitidine products, in every

lot tested, Valisure discovered exceedingly high levels of NDMA. Valisure’s ISO

17025 accredited laboratory used FDA recommended GC/MS headspace analysis

method FY19-005-DPA8 for the determination of NDMA levels. As per the FDA

protocol, this method was validated to a lower limit of detection of 25 ng. 13 The

results of Valisure’s testing show levels of NDMA well above 2 million ng per 150

mg Zantac tablet, shown below in Table 1.
13
  US Food and Drug Administration. (updated 01/25/2019). Combined N-Nitrosodimethlyamine
(NDMA) and N-Nitrosodiethylamine (NDEA) Impurity Assay, FY19-005-DPA-S.

                                            17
     Case 1:19-cv-00329-MW-GRJ Document 1 Filed 12/20/19 Page 18 of 53




   Table 1. Ranitidine Samples Tested by Valisure Laboratory Using GC/MS
                                   Protocol
 150 mg Tablets or equivalent       Lot #            NDMA per tablet (ng)

 Reference Powder*                     125619            2,472,531
 Zantac, Brand OTC                     18M498M           2,511,469
 Zantac (mint), Brand OTC              18H546            2,834,798
 Wal-Zan, Walgreens                    79L800819A        2,444,046
 Wal-Zan (mint), Walgreens             8ME2640           2,635,006
 Ranitidine, CVS                       9BE2773           2,520,311
 Zantac (mint), CVS                    9AE2864           3,267,968
 Ranitidine, Equate                    9BE2772           2,479,872
 Ranitidine (mint), Equate             8ME2642           2,805,259
 Ranitidine, Strides                   77024060A         2,951,649
      56.   Valisure’s testing shows, on average, 2,692,291 ng of NDMA in a 150

mg Zantac tablet. Considering the FDA’s permissible limit is 96 ng, this would put

the level of NDMA at 28,000 times the legal limit. In terms of smoking, a person

would need to smoke at least 6,200 cigarettes to achieve the same levels of NDMA

found in one 150 mg dose of Zantac.

      57.   Valisure, however, was concerned that the extremely high levels of

NDMA observed in its testing were a product of the modest oven heating

parameter of 130 °C in the FDA recommended GC/MS protocol. So, Valisure

developed a low temperature GC/MS method that could still detect NDMA but

would only subject samples to 37 °C, the average temperature of the human body.


                                        18
      Case 1:19-cv-00329-MW-GRJ Document 1 Filed 12/20/19 Page 19 of 53



This method was validated to a lower limit of detection of 100 ng.

       58.    Valisure tested ranitidine tablets by themselves and in conditions

simulating the human stomach. Industry standard “Simulated Gastric Fluid”

(“SGF” 50 mM potassium chloride, 85 mM hydrochloric acid adjusted to pH 1.2

with 1.25 g pepsin per liter) and “Simulated Intestinal Fluid” (“SIF” 50 mM

potassium chloride, 50 mM potassium phosphate monobasic adjusted to pH 6.8

with hydrochloric acid and sodium hydroxide) were used alone and in combination

with various concentrations of nitrite, which is commonly ingested in foods like

processed meats and is elevated in the stomach by antacid drugs.

       59.    Indeed, Zantac was specifically advertised to be used when

consuming foods containing high levels of nitrates, like tacos, pizza, etc.14

       60.    The results of Valisure’s tests on ranitidine tablets in biologically

relevant conditions demonstrate significant NDMA formation under simulated

gastric conditions with nitrite present (see Table 2).

 Table 2. Valisure Biologically relevant tests for NDMA formation
 Ranitidine Tablet Studies                  NDMA (ng/mL)             NDMA per tablet
                                                                     (ng)
 Tablet without Solvent                     Not Detected             Not Detected
 Tablet                                     Not Detected             Not Detected
 Simulated Gastric Fluid (“SGF”)            Not Detected             Not Detected
 Simulated Intestinal Fluid                 Not Detected             Not Detected
 SGF with 10 mM Sodium Nitrite              Not Detected             Not Detected
14
             See,         e.g.,         https://www.ispot.tv/ad/dY7n/zantac-family-taco-night;
https://youtu.be/jzS2kuB5_wg;https://youtu.be/Z3QMwkSUlEg; https://youtu.be/qvh9gyWqQns.

                                             19
     Case 1:19-cv-00329-MW-GRJ Document 1 Filed 12/20/19 Page 20 of 53




 SGF with 25 mM Sodium Nitrite            236                    23,600
 SGF with 50 mM Sodium Nitrite            3,045                  304,500

      61.      Under biologically relevant conditions, when nitrites are present,

staggeringly high levels of NDMA are found in one dose of 150 mg Zantac,

ranging between 245 and 3,100 times above the FDA-allowable limit. In terms of

smoking, one would need to smoke over 500 cigarettes to achieve the same levels

of NDMA found in one dose of 150 mg Zantac at the 25 ng level (over 7,000 for

the 50 μg level).

      62.      Antacid drugs are known to increase stomach pH and thereby increase

the growth of nitrite-reducing bacteria which further elevate levels of nitrite. This

fact is well known and even present in the warning labels of antacids like Prevacid

(lansoprazole) and was specifically studied with ranitidine in the original approval

of the drug. Thus, higher levels of nitrites in patients regularly taking Zantac would

be expected.

      63.      In fact, NDMA formation in the stomach has been a concern for many

years and specifically ranitidine has been implicated as a cause of NDMA

formation by multiple research groups, including those at Stanford University.

      64.      Existing research shows that ranitidine interacts with nitrites and acids

in the chemical environment of the human stomach to form NDMA. In vitro tests

demonstrate that when ranitidine undergoes “nitrosation” (the process of a


                                           20
     Case 1:19-cv-00329-MW-GRJ Document 1 Filed 12/20/19 Page 21 of 53



compound being converted into nitroso derivatives) by interacting with gastric

fluids in the human stomach, the by-product created is dimethylamine (“DMA”) –

which is an amine present in ranitidine itself. When DMA is released, it can be

nitrosated even further to form NDMA, a secondary N-nitrosamine.

      65.    Moreover, in addition to the gastric fluid mechanisms investigated in

the scientific literature, Valisure identified a possible enzymatic mechanism for the

liberation of ranitidine’s DMA group via the human enzyme dimethylarginine

dimethylaminohydrolase (“DDAH”) which can occur in other tissues and organs

separate from the stomach.

      66.    Liberated DMA can lead to the formation of NDMA when exposed to

nitrite present on the ranitidine molecule, nitrite freely circulating in the body, or

other potential pathways, particularly in weak acidic conditions such as that in the

kidney or bladder. The original scientific paper detailing the discovery of the

DDAH enzyme in 1989 specifically comments on the propensity of DMA to form

NDMA: “This report also provides a useful knowledge for an understanding of the

endogenous source of dimethylamine as a precursor of a potent carcinogen,

dimethylnitrosamine [NDMA].”15

      67.    In Figure 3, below, computational modelling demonstrates that

ranitidine (shown in green) can readily bind to the DDAH-1 enzyme (shown as a
15
   Ogawa et al, Purification and properties of a new enzyme, NG, NG-dimethylarginine
dimethylaminohydrolase, from rat kidney, 264 J. BIO. CHEM. 17, 10205-10209 (1989).

                                          21
     Case 1:19-cv-00329-MW-GRJ Document 1 Filed 12/20/19 Page 22 of 53



cross-section in grey) in a manner similar to the natural substrate of DDAH-1

known as asymmetric dimethylarginine (“ADMA,” shown in blue).




Figure 3 – Computational Modelling of Ranitidine Binding to DDAH-1

Enzyme

      68.   These results indicate that the enzyme DDAH-1 increases formation

of NDMA in the human body when ranitidine is present; therefore, the expression

of the DDAH-1 gene is useful for identifying organs most susceptible to this

action.

      69.   Figure 4 below, derived from the National Center for Biotechnology

Information, illustrates the expression of the DDAH-1 gene in various tissues in
                                       22
     Case 1:19-cv-00329-MW-GRJ Document 1 Filed 12/20/19 Page 23 of 53



the human body.




Figure 4 – Expression levels of DDAH-1 enzyme by Organ




      70.   DDAH-1 is most strongly expressed in the kidneys but also broadly

distributed throughout the body, such as in the liver, prostate, stomach, bladder,

brain, colon, and prostate. This offers both a general mechanism for NDMA

formation in the human body from ranitidine and specifically raises concern for the

effects of NDMA on the kidneys, specifically kidney cancer.

      71.   In addition to the aforementioned in vitro studies that suggest a strong

connection between ranitidine and NDMA formation, in vivo clinical studies in

living animals add further weight to concern over this action and overall potential

carcinogenicity. A study published in the journal Carcinogenesis in 1983 titled


                                        23
      Case 1:19-cv-00329-MW-GRJ Document 1 Filed 12/20/19 Page 24 of 53



“Genotoxic effects in rodents given high oral doses of ranitidine and sodium

nitrite” specifically suspected the carcinogenic nature of ranitidine in combination

with nitrite. The authors of this study concluded: “Our experimental findings have

shown that simultaneous oral administration in rats of high doses of ranitidine and

NaNO2 [nitrite] can produce DNA fragmentation either in liver or in gastric

mucosa.”16

       72.    The human data, although limited at this point, is even more

concerning. A study completed and published in 2016 by Stanford University

observed that healthy individuals, both male and female, who ingested Zantac 150

mg tablets produced roughly 400 times elevated amounts of NDMA in their urine

(over 47,000 ng) in the proceeding 24 hours after ingestion.17

       73.    Likely due to the perceived high safety profile of ranitidine, very few

epidemiological studies have been conducted on this drug.

       74.    A 2004 study published by the National Cancer Institute investigated

414 cases of peptic ulcer disease reported in 1986 and followed the individual

cases for 14 years.18 One of the variables investigated by the authors was the

patients’ consumption of a prescription antacid, either Tagamet (cimetidine) or
16
   Brambilla et al., Genotoxic effects in rodents given high oral doses of ranitidine and sodium
nitrite, 4 CARCINOGENESIS 10, 1281-1285 (1983).
17
 Zeng et al, Oral intake of ranitidine increases urinary excretion of N-nitrosodimethylamine, 37
CARCINOGENESIS 625-634 (2016).
18
 Michaud et al, Peptic ulcer disease and the risk of bladder cancer in a prospective study of
male health professionals, 13 CANCER EPIDEMIOL BIOMARKERS PREV. 2, 250-254 (2004).

                                              24
      Case 1:19-cv-00329-MW-GRJ Document 1 Filed 12/20/19 Page 25 of 53



Zantac (ranitidine). The authors concluded that “[r]ecent use of ulcer treatment

medication (Tagamet and Zantac) was also related to the risk of bladder cancer,

and this association was independent of the elevated risk observed with gastric

ulcers.” Specifically, the authors note that “N-Nitrosamines are known

carcinogens, and nitrate ingestion has been related to bladder cancer risk.” NDMA

is among the most common of the N- Nitrosamines.

       75.    A 1982 clinical study in rats compared ranitidine and cimetidine

exposure in combination with nitrite. When investigating DNA fragmentation in

the rats’ livers, no effect was observed for cimetidine administered with nitrite, but

ranitidine administered with nitrite resulted in a significant DNA fragmentation.19

       76.    Investigators at Memorial Sloan Kettering Cancer Center are actively

studying ranitidine to evaluate the extent of the public health implications of these

findings. Regarding ranitidine, one of the investigators commented: “A potential

link between NDMA and ranitidine is concerning, particularly considering the

widespread use of this medication. Given the known carcinogenic potential of

NDMA, this finding may have significant public health implications[.]”

IV.    DEFENDANTS KNEW OF THE NDMA DEFECT BUT FAILED TO
       WARN OR TEST


19
   Brambilla et al, Genotoxic Effects of Drugs: Experimental Findings Concerning Some
Chemical Families of Therapeutic Relevance, Nicolini C. (eds) Chemical Carcinogenesis. NATO
Advanced Study Institutes Series (Series A: Life Sciences), Vol 52. Springer, Boston, MA
(1982).

                                            25
     Case 1:19-cv-00329-MW-GRJ Document 1 Filed 12/20/19 Page 26 of 53



      77.    During the time that Defendants manufactured and sold Zantac in the

United States, the weight of scientific evidence showed that Zantac exposed users

to unsafe levels of NDMA. Defendants failed to disclose this risk to consumers on

the drug’s label—or through any other means—and Defendants failed to report

these risks to the FDA.

      78.    Going back as far as 1981, two years before Zantac entered the

market, research showed elevated rates of NDMA, when properly tested. This was

known or should have been known by Defendants.

      79.    Defendants concealed the Zantac–NDMA link from consumers in part

by not reporting it to the FDA, which relies on drug manufacturers (or others, such

as those who submit citizen petitions) to bring new information about an approved

drug like Zantac to the agency’s attention.

      80.    Manufacturers of an approved drug are required by regulation to

submit an annual report to the FDA containing, among other things, new

information regarding the drug’s safety pursuant to 21 C.F.R. § 314.81(b)(2):

             The report is required to contain . . . [a] brief summary of
             significant new information from the previous year that
             might affect the safety, effectiveness, or labeling of the
             drug product. The report is also required to contain a
             brief description of actions the applicant has taken or
             intends to take as a result of this new information, for
             example, submit a labeling supplement, add a warning to
             the labeling, or initiate a new study.

      81.    “The manufacturer’s annual report also must contain copies of
                                         26
      Case 1:19-cv-00329-MW-GRJ Document 1 Filed 12/20/19 Page 27 of 53



unpublished reports and summaries of published reports of new toxicological

findings in animal studies and in vitro studies (e.g., mutagenicity) conducted by, or

otherwise obtained by, the [manufacturer] concerning the ingredients in the drug

product.” 21 C.F.R. § 314.81(b)(2)(v).

       82.    Defendants ignored these regulations and, disregarding the scientific

evidence available to them, did not report to the FDA significant new information

affecting the safety or labeling of Zantac.

       83.    Defendants never provided the relevant studies to the FDA, nor did

they present to the FDA with a proposed disclosure noting the link between

ranitidine and NDMA.

       84.    In a 1981 study published by GSK, the originator of the ranitidine

molecule, the metabolites of ranitidine in urine were studied using liquid

chromatography.20 Many metabolites were listed, though there is no indication that

NDMA was looked for. Plaintiffs believe this was intentional—a gambit by the

manufacturer to avoid detecting a carcinogen in their product.

       85.    By 1987, after numerous studies raised concerns over ranitidine and

cancerous nitroso compounds (discussed previously), GSK published a clinical

study specifically investigating gastric contents in human patients and N-nitroso


20
  Carey et al, Determination of ranitidine and its metabolites in human urine by reversed-phase
ion-pair high-performance liquid chromatography, 255 J. CHROMATOGRAPHY B: BIOMEDICAL
SCI. & APPL. 1, 161-168 (1981).

                                              27
      Case 1:19-cv-00329-MW-GRJ Document 1 Filed 12/20/19 Page 28 of 53



compounds.21 This study specifically indicated that there were no elevated levels of

N-nitroso compounds (of which NDMA is one). However, the study was rigged to

fail. It used an analytical system called a “nitrogen oxide assay” for the

determination of N-nitrosamines, which was developed for analyzing food and is a

detection method that indirectly and non-specifically measures N- nitrosamines.

Furthermore, in addition to this approach being less accurate, GSK also removed

all gastric samples that contained ranitidine out of concern that samples with

ranitidine would contain “high concentrations of N-nitroso compounds being

recorded.” So, without the chemical being present in any sample, any degradation

into NDMA could not, by design, be observed. Again, this spurious test was

intentional and designed to mask any potential cancer risk.

      86.    There are multiple alternatives to Zantac that do not pose the same

risk, such as Cimetidine (Tagamet), Famotidine (Pepcid), Omeprazole (Prilosec),

Esomeprazole (Nexium), and Lansoprazole (Prevacid).

 V.   PLAINTIFF-SPECIFIC ALLEGATIONS

      87.    Plaintiff began using over-the-counter brand name Zantac in 2009 and

continued to use it through 2019. She took it daily.

      88.    In 2016, Plaintiff was diagnosed with kidney cancer.

      89.    Based on prevailing scientific evidence, exposure to Zantac (and the

21
  Thomas et al, Effects of one year’s treatment with ranitidine and of truncal vagotomy on
gastric contents, 6 GUT. Vol. 28, 726-738 (1987).

                                           28
      Case 1:19-cv-00329-MW-GRJ Document 1 Filed 12/20/19 Page 29 of 53



attendant NDMA) can cause kidney cancer in humans.

      90.   Plaintiff’s kidney cancer was caused by ingestion of Zantac.

      91.   Had any Defendant warned Plaintiff that Zantac could lead to

exposure to NDMA or, in turn, cancer, Plaintiff would not have taken Zantac.

      92.   Plaintiff did not learn of the link between his cancer and Zantac

exposure until September 30, 2019, when she learned that Zantac contained high

levels of NDMA by watching the news.

      93.   After being diagnosed with cancer, Plaintiff investigated what could

have caused her cancer, but to no avail until recently when she heard about the

connection of Zantac to NDMA and cancer.

VI.   EXEMPLARY / PUNITIVE DAMAGES ALLEGATIONS

      94.   Defendants’ conduct as alleged herein was done with reckless

disregard for human life, oppression, and malice. Defendants were fully aware of

the safety risks of Zantac, particularly the carcinogenic potential of Zantac as it

transforms into NDMA within the chemical environment of the human body.

Nonetheless, Defendants deliberately crafted their label, marketing, and promotion

to mislead consumers.

      95.   This was not done by accident or through some justifiable negligence.

Rather, Defendants knew that it could turn a profit by convincing consumers that

Zantac was harmless to humans, and that full disclosure of the true risks of Zantac

                                        29
       Case 1:19-cv-00329-MW-GRJ Document 1 Filed 12/20/19 Page 30 of 53



 would limit the amount of money Defendants would make selling Zantac.

 Defendants’ object was accomplished not only through its misleading label, but

 through a comprehensive scheme of selective misleading research and testing, false

 advertising, and deceptive omissions as more fully alleged throughout this

 pleading. Plaintiff was denied the right to make an informed decision about

 whether to purchase and use Zantac, knowing the full risks attendant to that use.

 Such conduct was done with conscious disregard of Plaintiff’s rights.

       96.    Accordingly, Plaintiff requests punitive damages against Defendants

 for the harms caused to Plaintiff.

VII.   TOLLING OF STATUTE OF LIMITATIONS AND ESTOPPEL

       97.    Within the time period of any applicable statute of limitations,

 Plaintiff could not have discovered through the exercise of reasonable diligence

 that exposure to Zantac is injurious to human health.

       98.    Plaintiff did not discover and did not know of facts that would cause a

 reasonable person to suspect the risk associated with the use of Zantac, nor would a

 reasonable and diligent investigation by Plaintiff have disclosed that Zantac would

 cause Plaintiff’s illnesses.

       99.    The expiration of any applicable statute of limitations has been

 equitably tolled by reason of Defendants’ misrepresentations and concealment.

 Through affirmative misrepresentations and omissions, Defendants actively

                                          30
     Case 1:19-cv-00329-MW-GRJ Document 1 Filed 12/20/19 Page 31 of 53



concealed from Plaintiff the true risks associated with use of Zantac.

      100. As a result of Defendants’ actions, Plaintiff could not reasonably have

known or learned through reasonable diligence that Plaintiff had been exposed to

the risks alleged herein and that those risks were the direct and proximate result of

Defendants’ acts and omissions.

      101. Defendants are estopped from relying on any statute of limitations

because of their concealment of the truth regarding the safety of Zantac.

Defendants had a duty to disclose the true character, quality and nature of Zantac

because this was non-public information over which Defendants continue to have

control. Defendants knew that this information was not available to Plaintiff,

Plaintiff’s medical providers and/or health facilities, yet Defendants failed to

disclose the information to the public, including Plaintiff.

      102. Defendants had the ability to and did spend enormous amounts of

money in furtherance of marketing and promoting a profitable product,

notwithstanding the known or reasonably knowable risks. Plaintiff and medical

professionals could not have afforded to and could not have possibly conducted

studies to determine the nature, extent, and identity of related health risks and were

forced to rely on Defendants’ representations.

                              CAUSES OF ACTION

                                     COUNT I
                         [Strict Liability – Design Defect]
                                          31
      Case 1:19-cv-00329-MW-GRJ Document 1 Filed 12/20/19 Page 32 of 53



       103. Plaintiff re-alleges all prior paragraphs of the Complaint as if set out

here in full.

       104. Defendants designed, manufactured, marketed, promoted, sold,

supplied and/or distributed Zantac.

       105. Florida common law requires manufacturers to design reasonably safe

products. Defendants have a duty to use reasonable care to design a product that is

reasonably safe for its intended use to prevent defects that constitute a substantial

risk of foreseeable injury to persons using its products. Moreover, manufacturers

stand in a superior position over consumers with regard to knowledge of, or the

ability to discover and prevent, defects.

       106. Zantac is defective in design and/or formulation due to its inherent

risks of producing the carcinogen NDMA, thereby rendering the drug unreasonably

dangerous. More specifically, Zantac is defective because the drug is made up of

an inherently unstable ranitidine molecule that contains both a nitrate and a

dimethylamine (“DMA”) group that combine to form a known carcinogen

(NDMA), which can lead to the development of cancer.

       107. Defendants had a duty to use due care in designing Zantac and to

disclose defects that they knew or should have known existed. In other words,

Defendants had a duty to design Zantac to prevent it from reacting with itself to

produce the carcinogen NDMA. Florida law required Defendants to design Zantac

                                            32
     Case 1:19-cv-00329-MW-GRJ Document 1 Filed 12/20/19 Page 33 of 53



differently. At no time was there a federal law that prohibited Defendants from

submitting to FDA a different non-defective design for Zantac.

      108. This defect in design and/or formulation existed at the time the drug

left Defendants’ possession and at the time it was sold to Plaintiff.

      109. Zantac was expected to and did reach Plaintiff without a substantial

change in condition in which it was sold.

      110. At the time Zantac left Defendants’ possession, an average consumer

could not reasonably anticipate the dangerous nature of Zantac nor fully appreciate

the attendant risk of injury associated with it use, including the risk of developing

cancer.

      111. At all relevant times, Defendants engaged in the business of testing,

developing, designing, manufacturing, marketing, selling, distributing, and

promoting Zantac products, which are defective and unreasonably dangerous to

consumers, including Plaintiff, thereby placing Zantac products into the stream of

commerce. These actions were under the ultimate control and supervision of

Defendants. At all relevant times, Defendants designed, researched, developed,

manufactured, produced, tested, assembled, labeled, advertised, promoted,

marketed, sold, and distributed the Zantac products used by Plaintiff, as described

herein.

      112. At all relevant times, Defendants' Zantac products were manufactured,

                                          33
      Case 1:19-cv-00329-MW-GRJ Document 1 Filed 12/20/19 Page 34 of 53



designed, and labeled in an unsafe, defective, and inherently dangerous manner

that was dangerous for use by or exposure to the public, including Plaintiff.

       113. At all relevant times, Defendants' Zantac products reached the

intended consumers, handlers, and users or other persons coming into contact with

these products within this judicial district and throughout the United States,

including Plaintiff, without substantial change in their condition as designed,

manufactured, sold, distributed, labeled, and marketed by Defendants. At all

relevant times, Defendants registered, researched, manufactured, distributed,

marketed and sold Zantac products within this judicial district and aimed at a

consumer market within this judicial district. Defendants were at all relevant times

involved in the retail and promotion of Zantac products marketed and sold in this

judicial district.

       114. Defendants' Zantac products, as researched, tested, developed,

designed, licensed, manufactured, packaged, labeled, distributed, sold, and

marketed by Defendants were defective in design and formulation in that, when

they left the control of Defendants' manufacturers and/or suppliers, they were

unreasonably dangerous and dangerous to an extent beyond that which an ordinary

consumer would contemplate.

       115. Defendants' Zantac products, as researched, tested, developed,

designed, licensed, manufactured, packaged, labeled, distributed, sold, and

                                         34
     Case 1:19-cv-00329-MW-GRJ Document 1 Filed 12/20/19 Page 35 of 53



marketed by Defendants were defective in design and formulation in that, when

they left the hands of Defendants' manufacturers and/or suppliers, the foreseeable

risks exceeded the alleged benefits associated with their design and formulation.

      116. At all relevant times, Defendants knew or had reason to know that

Zantac products were defective and were inherently dangerous and unsafe when

used in the manner instructed and provided by Defendants.

      117. Therefore, at all relevant times, Defendants' Zantac products, as

researched, tested, developed, designed, registered, licensed, manufactured,

packaged, labeled, distributed, sold and marketed by Defendants were defective in

design and formulation, in one or more of the following ways:

         a. When placed in the stream of commerce, Defendants' Zantac products
            were defective in design and formulation, and, consequently,
            dangerous to an extent beyond that which an ordinary consumer
            would contemplate;
         b. When placed in the stream of commerce, Defendants' Zantac products
            were unreasonably dangerous in that they were hazardous and posed a
            grave risk of cancer and other serious illnesses when used in a
            reasonably anticipated manner;
         c. When placed in the stream of commerce, Defendants' Zantac products
            contained unreasonably dangerous design defects and were not
            reasonably safe when used in a reasonably anticipated or intended
            manner;

         d. Defendants did not sufficiently test, investigate, or study its Zantac
            products and, specifically, the ability for Zantac to transform into the
            carcinogenic compound NDMA within the human body;
         e. Exposure to Zantac products presents a risk of harmful side effects
            that outweigh any potential utility stemming from the use of the drug;
                                         35
     Case 1:19-cv-00329-MW-GRJ Document 1 Filed 12/20/19 Page 36 of 53



          f. Defendants knew or should have known at the time of marketing
             Zantac products that exposure to Zantac could result in cancer and
             other severe illnesses and injuries;

          g. Defendants did not conduct adequate post-marketing surveillance of
             its Zantac products; and
          h. Defendants could have employed safer alternative designs and
             formulations.
      118. Zantac was prescribed to and otherwise used by Plaintiff as intended

by Defendants and in a manner reasonably foreseeable to Defendants.

      119. Plaintiff used and was exposed to Defendants' Zantac products

without knowledge of Zantac's dangerous characteristics.

      120. At all times relevant to this litigation, Plaintiff used and/or was

exposed to the use of Defendants' Zantac products in an intended or reasonably

foreseeable manner without knowledge of Zantac's dangerous characteristics.

      121. Plaintiff could not reasonably have discovered the defects and risks

associated with Zantac products before or at the time of exposure due to the

Defendants' suppression or obfuscation of scientific information linking Zantac to

cancer.

      122. The harm caused by Defendants' Zantac products far outweighed their

benefit, rendering Defendants' product dangerous to an extent beyond that which

an ordinary consumer would contemplate. Defendants' Zantac products were and

are more dangerous than alternative products, and Defendants could have designed

Zantac products to make them less dangerous. Indeed, at the time Defendants
                                        36
      Case 1:19-cv-00329-MW-GRJ Document 1 Filed 12/20/19 Page 37 of 53



designed Zantac products, the state of the industry's scientific knowledge was such

that a less risky design or formulation was attainable.

       123. At the time Zantac products left Defendants' control, there was a

practical, technically feasible and safer alternative design that would have

prevented the harm without substantially impairing the reasonably anticipated or

intended function of Defendants' Zantac products. For example, the Defendants

could have added ascorbic acid (Vitamin C) to each dose of Zantac, which is

known to scavenge nitrites and reduce the ability of the body to recombine

ranitidine into NDMA.22

       124. As a direct and proximate result of Plaintiff’s ingestion of Zantac,

Plaintiff developed kidney cancer.

       125. Therefore, as a result of the unreasonably dangerous condition of their

Zantac products, Defendants are strictly liable to Plaintiff.

       126. The defects in Defendants’ Zantac products were substantial and

contributing factors in causing Plaintiff’s injuries, and, but for Defendants’

misconduct and omissions, Plaintiff would not have sustained injuries.

       127. Defendants’ conduct, as described above, was reckless. Defendants

 22
   See, e.g., Vermeer, et al., Effect of ascorbic acid and green tea on endogenous formation of
 N nitrosodimethylamine and N-nitrosopiperidine in humans. 428 MUTAT. RES., FUNDAM.
 MOL. MECH. MUTAGEN. 353–361 (1999); Garland et al., Urinary excretion of
 nitrosodimethylamine and nitrosoproline in humans: Interindividual and intraindividual
 differences and the effect of administered ascorbic acid and α-tocopherol, 46 CANCER
 RESEARCH 5392–5400 (1986).

                                              37
     Case 1:19-cv-00329-MW-GRJ Document 1 Filed 12/20/19 Page 38 of 53



risked the lives of consumers and users of its products, including Plaintiff, with

knowledge of the safety problems associated with Zantac products, and suppressed

this knowledge from the general public. Defendants made conscious decisions not

to redesign, warn or inform the unsuspecting public. Defendants’ reckless conduct

warrants an award of punitive damages.

      128. As a direct and proximate result of Defendants placing its defective

Zantac products into the stream of commerce, and the resulting injuries, Plaintiff

sustained pecuniary loss including general damages in a sum which exceeds the

jurisdictional minimum of this Court.

      129. As a proximate result of Defendants placing its defective Zantac

products into the stream of commerce, as alleged herein, there was a measurable

and significant interval of time during which Plaintiff has suffered great mental

anguish and other personal injury and damages.

      130. As a proximate result of the Defendants placing its defective Zantac

products into the stream of commerce, as alleged herein, Plaintiff sustained loss of

income and/or loss of earning capacity.

      WHEREFORE, Plaintiff respectfully requests that this Court enter judgment

in her favor for compensatory and punitive damages, together with interest, costs

herein incurred, attorneys’ fees, and all such other and further relief as this Court

deems just and proper. Plaintiff also demands that the issues herein contained be

                                          38
      Case 1:19-cv-00329-MW-GRJ Document 1 Filed 12/20/19 Page 39 of 53



tried by a jury.

                                    COUNT II
                       [Strict Liability – Failure to Warn]

       131. Plaintiff re-alleges all prior paragraphs of the Complaint as if set out

here in full.

       132. Defendants have engaged in the business of selling, distributing,

supplying, manufacturing, marketing, and/or promoting Zantac, and through that

conduct have knowingly and intentionally placed Zantac into the stream of

commerce with full knowledge that it reaches consumers such as Plaintiff.

       133. Defendants did in fact sell, distribute, supply, manufacture, and/or

promote Zantac to Plaintiff and to her prescribing physicians. Additionally,

Defendants expected the Zantac that they were selling, distributing, supplying,

manufacturing, and/or promoting to reach – and Zantac did in fact reach –

prescribing physicians and consumers, including Plaintiff and her prescribing

physicians, without any substantial change in the condition of the product from

when it was initially distributed by Defendants.

       134. At all times herein mentioned, the aforesaid product was defective and

unsafe in manufacture such that it was unreasonably dangerous to the user, and

was so at the time it was distributed by Defendants and used by Plaintiff. The

defective condition of Zantac was due in part to the fact that it was not

accompanied by proper warnings regarding the possible side effect of developing
                                         39
      Case 1:19-cv-00329-MW-GRJ Document 1 Filed 12/20/19 Page 40 of 53



cancer as a result of its use.

       135. This defect caused serious injury to Plaintiff, who used Zantac in its

intended and foreseeable manner.

       136. At all times herein mentioned, Defendants had a duty to properly

design, manufacture, compound, test, inspect, package, label, distribute, market,

examine, maintain supply, provide proper warnings, and take such steps to assure

that the product did not cause users to suffer from unreasonable and dangerous side

effects.

       137. Defendants so negligently and recklessly labeled, distributed, and

promoted the aforesaid product that it was dangerous and unsafe for the use and

purpose for which it was intended.

       138. Defendants negligently and recklessly failed to warn of the nature and

scope of the side effects associated with Zantac, namely its potential to cause

cancer.

       139. Defendants were aware of the probable consequences of the aforesaid

conduct. Despite the fact that Defendants knew or should have known that Zantac

caused serious injuries, they failed to exercise reasonable care to warn of the

dangerous side effect of developing cancer from Zantac use, even though this side

effect was known or reasonably scientifically knowable at the time of distribution.

Defendants willfully and deliberately failed to avoid the consequences associated

                                        40
     Case 1:19-cv-00329-MW-GRJ Document 1 Filed 12/20/19 Page 41 of 53



with their failure to warn, and in doing so, Defendants acted with a conscious

disregard for the safety of Plaintiff.

      140. Plaintiff could not have discovered any defect in the subject product

through the exercise of reasonable care.

      141. Defendants, as the manufacturers and/or distributors of the subject

product, are held to the level of knowledge of an expert in the field.

      142. Plaintiff reasonably relied upon the skill, superior knowledge, and

judgment of Defendants.

      143. Had Defendants properly disclosed the risks associated with Zantac,

including cancer, Plaintiff would not have used Zantac.

      144. As a direct and proximate result of the carelessness, negligence,

recklessness, and gross negligence of Defendants alleged herein, and in such other

ways to be later shown, the subject product caused Plaintiff to sustain injuries as

herein alleged.

      WHEREFORE, Plaintiff respectfully requests that this Court enter judgment

in her favor for compensatory and punitive damages, together with interest, costs

herein incurred, and all such other and further relief as this Court deems just and

proper.

                                     COUNT III
                                     [Negligence]

      145. Plaintiff re-alleges all prior paragraphs of the Complaint as if set out
                                           41
      Case 1:19-cv-00329-MW-GRJ Document 1 Filed 12/20/19 Page 42 of 53



here in full.

       146. At all times material hereto, Defendants had a duty to exercise

reasonable care to consumers, including Plaintiff herein, in the design,

development, manufacture, testing, inspection, packaging, promotion, marketing,

distribution, labeling, and/or sale of Zantac.

       147. Defendants breached their duty of reasonable care to Plaintiff in that

they negligently promoted, marketed, distributed, and/or labeled the subject

product.

       148. Plaintiff’s injuries and damages alleged herein were and are the direct

and proximate result of the carelessness and negligence of Defendants, including,

but not limited to, one or more of the following particulars:

           a. In the design, development, research, manufacture, testing, packaging,
              promotion, marketing, sale, and/or distribution of Zantac;
           b. In failing to warn or instruct, and/or adequately warn or adequately
              instruct, users of the subject product, including Plaintiff herein, of
              Zantac’s dangerous and defective characteristics;

           c. In the design, development, implementation, administration,
              supervision, and/or monitoring of clinical trials for the ranitidine
              and/or Zantac;
           d. In promoting Zantac in an overly aggressive, deceitful, and fraudulent
              manner, despite evidence as to the product’s defective and dangerous
              characteristics due to its propensity to cause cancer;
           e. In representing that Zantac was safe for its intended use when, in fact,
              the product was unsafe for its intended use;
           f. In failing to perform appropriate pre-market testing of Zantac;

                                          42
     Case 1:19-cv-00329-MW-GRJ Document 1 Filed 12/20/19 Page 43 of 53



          g. In failing to perform appropriate post-market surveillance of Zantac;

          h. In failing to adequately and properly test Zantac before and after
             placing it on the market;

          i. In failing to conduct sufficient testing on Zantac which, if properly
             performed, would have shown that Zantac could react with itself to
             produce the carcinogen NDMA;

          j. In failing to adequately warn Plaintiff and Plaintiff’s healthcare
             providers that the use of Zantac carried a risk of developing cancer;

          k. In failing to provide adequate post-marketing warnings or instructions
             after Defendant knew or should have known of the significant risk of
             cancer associated with the use of Zantac; and
          l. In failing to adequately and timely inform Plaintiff and the healthcare
             industry of the risk of serious personal injury, namely cancer, from
             Zantac ingestion as described herein.
      149. Defendants knew or should have known that consumers, such as

Plaintiff herein, would foreseeably suffer injury as a result of Defendants’ failure

to exercise reasonable and ordinary care.

      150. Had Defendants provided adequate warnings and instructions and

properly disclosed and disseminated the risks associated with their Zantac

products, Plaintiff could have avoided the risk of developing injuries and could

have obtained or used alternative medication.

   151.      Defendants' negligence also included:

          a. Manufacturing, producing, promoting, formulating, creating,
             developing, designing, selling, and/or distributing Zantac products
             without thorough and adequate pre- and post-market testing;
          b. Manufacturing, producing, promoting, formulating, creating,
             developing, designing, selling, and/or distributing Zantac while
                                         43
Case 1:19-cv-00329-MW-GRJ Document 1 Filed 12/20/19 Page 44 of 53



      negligently and/or intentionally concealing and failing to disclose the
      results of trials, tests, and studies of Zantac and the carcinogenic
      potential of NDMA as created in the human body as a result of
      ingesting Zantac, and, consequently, the risk of serious harm
      associated with human use of Zantac;
   c. Failing to undertake sufficient studies and conduct necessary tests to
      determine whether or not Zantac products were safe for their intended
      consumer use;

   d. Failing to use reasonable and prudent care in the design, research,
      manufacture, and development of Zantac products so as to avoid the
      risk of serious harm associated with the prevalent use of Zantac
      products;

   e. Failing to design and manufacture Zantac products so as to ensure
      they were at least as safe and effective as other medications on the
      market intended to treat the same symptoms;

   f. Failing to provide adequate instructions, guidelines, and safety
      precautions to those persons Defendants could reasonably foresee
      would use Zantac products;

   g. Failing to disclose to Plaintiff, users/consumers, and the general
      public that use of Zantac presented severe risks of cancer and other
      grave illnesses;
   h. Failing to warn Plaintiff, consumers, and the general public that the
      product's risk of harm was unreasonable and that there were safer and
      effective alternative medications available to Plaintiff and other
      consumers;
   i. Systematically suppressing or downplaying contrary evidence about
      the risks, incidence, and prevalence of the side effects of Zantac
      products;

   j. Representing that their Zantac products were safe for their intended
      use when, in fact, Defendants knew or should have known the
      products were not safe for their intended purpose;

   k. Declining to make or propose any changes to Zantac products'
      labeling or other promotional materials that would alert consumers

                                  44
      Case 1:19-cv-00329-MW-GRJ Document 1 Filed 12/20/19 Page 45 of 53



                and the general public of the risks of Zantac;

          l. Advertising, marketing, and recommending the use of the Zantac
             products, while concealing and failing to disclose or warn of the
             dangers known (by Defendants) to be associated with or caused by the
             use of or exposure to Zantac;
          m. Continuing to disseminate information to its consumers, which
             indicate or imply that Defendants' Zantac products are not unsafe for
             regular consumer use; and

          n. Continuing the manufacture and sale of their products with the
             knowledge that the products were unreasonably unsafe and dangerous.

       152. As a direct and proximate result of Defendants’ carelessness and

negligence, Plaintiff suffered severe and permanent physical and emotional

injuries, including, but not limited to, kidney cancer. Plaintiff has endured pain and

suffering, has suffered economic loss, including incurring significant expenses for

medical care and treatment, and will continue to incur such expenses in the future.

Plaintiff seeks actual and punitive damages from Defendants as alleged herein.

       WHEREFORE, Plaintiff respectfully requests that this Court enter judgment

in her favor for compensatory and punitive damages, together with interest, costs

herein incurred, and all such other and further relief as this Court deems just and

proper.

                                      COUNT IV
                             [Breach of Express Warranty]

       153. Plaintiff re-alleges all prior paragraphs of the Complaint as if set out

here in full.

                                            45
     Case 1:19-cv-00329-MW-GRJ Document 1 Filed 12/20/19 Page 46 of 53



      154. Through Defendants’ public statements, descriptions, and promises

relating to Zantac, Defendants expressly warranted that the product was safe and

effective for its intended use and was designed to prevent and relieve heartburn

associated with acid indigestion and sour stomach associated with acid indigestion

brought on by eating or drinking certain foods and beverages.

      155. These warranties came in one or more of the following forms: (a)

publicly made written and verbal assurances of safety; (b) press releases, media

dissemination, or uniform promotional information intended to create demand for

Zantac, but which contained misrepresentations and failed to warn of the risks of

using the product; (c) verbal assurances made by Defendants’ marketing personnel

about the safety of Zantac, which also downplayed the risks associated with the

product; and (iv) false, misleading, and inadequate written information and

packaging supplied by Defendants.

      156. When Defendants made these express warranties, they knew the

intended purposes of Zantac and warranted the drug to be in all respects safe and

proper for such purposes.

      157. Defendants drafted the documents and/or made statements upon

which these warranty claims were based and, in doing so, defined the terms of

those warranties.

      158. Zantac does not conform to Defendants’ promises, descriptions, or

                                        46
      Case 1:19-cv-00329-MW-GRJ Document 1 Filed 12/20/19 Page 47 of 53



affirmations, and is not adequately packaged, labeled, promoted, and/or fit for the

ordinary purposes for which it was intended.

       159. All of the aforementioned written materials are known to Defendants

and in their possession, and it is Plaintiff’s belief that these materials shall be

produced by Defendants and made part of the record once discovery is completed.

       160. As a direct and proximate result of Defendants’ breach of these

warranties, Plaintiff suffered serious injuries and/or side effects, including cancer.

       161. As a direct and proximate result of Defendants’ breach of the implied

warranties, Plaintiff will require and/or will require more healthcare and services

and did incur medical, health, incidental, and related expenses.

       162. Plaintiff may also require additional medical and/or hospital care,

attention, and services in the future.

       WHEREFORE, Plaintiff respectfully requests that this Court enter judgment

in her favor for compensatory and punitive damages, together with interest, costs

herein incurred, and all such other and further relief as this Court deems just and

proper.

                                       COUNT V
                              [Breach of Implied Warranty]

       163. Plaintiff re-alleges all prior paragraphs of the Complaint as if set out

here in full.

       164. At all times material to this action, Defendants were merchants
                                          47
     Case 1:19-cv-00329-MW-GRJ Document 1 Filed 12/20/19 Page 48 of 53



Zantac.

      165. Plaintiff was a foreseeable user of Zantac.

      166. At the time Defendants marketed, sold, and distributed Zantac,

Defendants knew of the intended use of the drug, impliedly warranted the drug to

be fit for a particular purpose, and warranted that the drug was of merchantable

quality and effective for such use.

      167. Defendants knew or had reason to know that Plaintiff would rely on

Defendants’ judgment and skill in providing Zantac for its intended use.

      168. Plaintiff reasonably relied upon the skill and judgment of Defendants

as to whether Zantac was of merchantable quality, safe, and effective for its

intended use.

      169. Contrary to Defendants’ implied warranties, Zantac is neither of

merchantable quality, nor safe or effective for its intended use, because the device

is unreasonably dangerous, defective, unfit, and ineffective for the ordinary

purposes for which it is used.

      170. Zantac was sold without adequate instructions or warnings regarding

the foreseeable risk of harm posed by the drug.

      171. In violation of Fla. Stat. Ann. §§ 672.314, et seq., Defendants

breached their implied warranty to Plaintiff in that Zantac was not adequately

tested and was not of merchantable quality, safe, or fit for its foreseeable and

                                         48
      Case 1:19-cv-00329-MW-GRJ Document 1 Filed 12/20/19 Page 49 of 53



reasonably intended use.

       172. Plaintiff could not have discovered that Defendants breached their

warranty or the danger in using Zantac.

       173. As a direct and proximate result of Defendants’ breach of implied

warranties, Plaintiff suffered serious injuries and/or side effects, including cancer.

       174. As a direct and proximate result of Defendants’ breach of the implied

warranties, Plaintiff requires and/or will require more healthcare and services and

did incur medical, health, incidental, and related expenses.

       175. Plaintiff may also require additional medical and/or hospital care,

attention, and services in the future.

       WHEREFORE, Plaintiff respectfully requests that this Court enter judgment

in her favor for compensatory and punitive damages, together with interest, costs

herein incurred, and all such other and further relief as this Court deems just and

proper.

                                    COUNT VI
                           [Negligent Misrepresentation]

       176. Plaintiff re-alleges all prior paragraphs of the Complaint as if set out

here in full.

       177. Defendants negligently and/or recklessly misrepresented to Plaintiff,

Plaintiff’s prescribing physicians, and the healthcare industry the safety and

effectiveness of Zantac and/or recklessly and/or negligently concealed material
                                          49
     Case 1:19-cv-00329-MW-GRJ Document 1 Filed 12/20/19 Page 50 of 53



information, including adverse information, regarding the safety, effectiveness, and

dangers posed by Zantac.

      178. Defendants made reckless or negligent misrepresentations and

negligently and/or recklessly concealed adverse information when Defendants

knew, or should have known, that Zantac had defects, dangers, and characteristics

that were other than what Defendants had represented to Plaintiff, Plaintiff’s

physician(s) and the healthcare industry generally.

      179. Specifically, Defendants negligently or recklessly concealed from

Plaintiff, Plaintiff’s prescribing physicians, the health care industry, and the

consuming public that:

         a. the defective, improper, negligent, fraudulent, and dangerous design
            of Zantac;

         b. that ranitidine had not been adequately tested prior to product launch;

         c. the connection between ranitidine and Zantac and NDMA formation;
         d. that ranitidine and Zantac can produce NDMA at harmful levels;
         e. that harmful levels of NDMA is carcinogenic;

         f. the inadequacy of the labeling for Zantac; and

         g. the dangerous effects of Zantac.

      180. These negligent or reckless misrepresentations and/or negligent or

reckless failures to disclose were perpetuated directly and/or indirectly by

Defendants.

      181. Defendants should have known through the exercise of due care that
                                         50
     Case 1:19-cv-00329-MW-GRJ Document 1 Filed 12/20/19 Page 51 of 53



these representations were false, and they made the representations without the

exercise of due care leading to the deception of Plaintiff, Plaintiff’s prescribing

physicians, and the healthcare industry.

      182. Defendants made these false representations without the exercise of

due care knowing that it was reasonable and foreseeable that Plaintiff, Plaintiff’s

prescribing physicians, and the healthcare industry would rely on them, leading to

the use of Zantac by Plaintiff as well as the general public.

      183. At all times herein mentioned, neither Plaintiff nor Plaintiff’s

physicians were aware of the falsity or incompleteness of the statements being

made by Defendants and believed them to be true. Had they been aware of said

facts, Plaintiff’s physicians would not have prescribed and Plaintiff would not have

taken Zantac.

      184. Plaintiff justifiably relied on and/or was induced by Defendants’

negligent or reckless misrepresentations and/or negligent or reckless failure to

disclose the dangers of Zantac and relied on the absence of information regarding

the dangers of Zantac which Defendants negligently or recklessly suppressed,

concealed, or failed to disclose to Plaintiff’s detriment.

      185. Defendants had a post-sale duty to warn Plaintiff, Plaintiff’s

prescribing physicians, and the general public about the potential risks and

complications associated with Zantac in a timely manner.

                                           51
     Case 1:19-cv-00329-MW-GRJ Document 1 Filed 12/20/19 Page 52 of 53



      186. Defendants made the representations and actively concealed

information about the defects and dangers of Zantac with the absence of due care

such that Plaintiff’s prescribing physicians and the consuming public would rely on

such information, or the absence of information, in selecting Zantac as a treatment.

      187. As a direct and proximate result of the foregoing concealments and

omissions, Plaintiff suffered serious injuries, including cancer.

      188. As a direct and proximate result of the foregoing concealments and

omissions, Plaintiff requires and/or will require more healthcare and services and

did incur medical, health, incidental, and related expenses.

      189. Plaintiff may also require additional medical and/or hospital care,

attention, and services in the future.

      WHEREFORE, Plaintiff respectfully requests that this Court enter judgment

in Plaintiff’s favor for compensatory and punitive damages, together with interest,

costs herein incurred, and all such other and further relief as this Court deems just

and proper.

                              RELIEF REQUESTED

      WHEREFORE, Plaintiff prays for relief and judgment against Defendants as

follows:

           a. For general (non-economic) and special (economic) damages in a sum

              in excess of the jurisdictional minimum of this Court;

                                          52
    Case 1:19-cv-00329-MW-GRJ Document 1 Filed 12/20/19 Page 53 of 53



        b. For medical, incidental, and hospital expenses according to proof;

        c. For pre-judgment and post-judgment interest as provided by law;

        d. For full refund of all purchase costs Plaintiff paid for Zantac;

        e. For compensatory damages in excess of the jurisdictional minimum of

            this Court;

        f. For consequential damages in excess of the jurisdictional minimum of

            this Court;

        g. For expenses and costs of this action; and

        h. For such further relief as this Court deems necessary, just, and proper.

                                 JURY DEMAND

     Plaintiff demands a trial by jury on all issues so triable.
                                                Respectfully submitted,
Dated December 20, 2019                         /s/ Daniel A Nigh
                                                Daniel A. Nigh
                                                Levin, Papantonio, Thomas,
                                                Mitchell, Rafferty & Proctor, P.A.
                                                316 S. Baylen Street, Suite 600
                                                Pensacola, FL 32502
                                                Phone: (850) 435-7013
                                                Fax: (850) 436-6013
                                                Email: dnigh@levinlaw.com
                                                Michael M. Weinkowitz
                                                Levin Sedran & Berman
                                                510 Walnut Street
                                                Suite 500
                                                Philadelphia, PA 19106
                                                (215) 592-1500
                                                MWeinkowitz@lfsblaw.com
                                                Attorneys for Plaintiff
                                           53
